Citation Nr: 1625204	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  12-04 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, as a result of exposure to herbicides in service.  

2.  Entitlement to service connection for diabetes mellitus, Type II, as a result of exposure to herbicides in service.

3.  Entitlement to service connection for skin cancer on the head.


REPRESENTATION

Veteran represented by:      The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  A transcript of the hearing has been associated with the claims folder.  

In November 2014, the Board denied service connection for the appeals listed above.  The Board also accepted the Veteran's withdrawal of an appeal for service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the parties filed a Joint Motion for Remand (JMR), which was granted by the Court.  The Court remanded the portion of the Board's November 2014 decision that denied service connection for the issues of ischemic heart disorder, diabetes mellitus, type II, and skin cancer.  Thus, those issues return to the Board for further appellate review.  The JMR specifically noted that the parties did not wish to disturb the withdrawal of the claim for service connection for an acquired psychiatric disorder other than PTSD.

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his VBMS file reveals the JMR as well as the April 2016 Informal Hearing Presentation.  The remainder of the documents in Virtual VA as well as those contained in VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran is currently diagnosed with any skin cancer on the head.  

2.  The Veteran was assigned to Ubon Royal Thai Air Force Base (RTAFB) during the Vietnam Era.    

3.  There is a balance of evidence on the question of whether the Veteran served near the perimeter of the Thai Air Force Base at which he was stationed, thereby exposing him to herbicides.  

4.  The Veteran has been diagnosed to have ischemic heart disease and diabetes mellitus, type II.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin cancer on the head have not been met.  38 U.S.C.A. §§  1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307(a)(6), 3.309(e) (2015).

3.  The criteria for service connection for diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159(b)(2015).

VA's duty to notify was satisfied by letters dated in April 2011 and August 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding VA's duty to assist, the Veteran's service treatment records (STRs), some of his service personnel records, and pertinent VA and private treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Most of his personnel records, are not on file and, according to the record, cannot be located.  A formal finding on the unavailability of complete personnel records was issued in August 2011.  The Veteran has been notified of this issue in a July 2011 letter and he has not advised VA that he has any military personnel records in his possession. 

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran. Russo v. Brown, 9 Vet. App. 46 (1996). 

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  Such an opinion is not necessary to decide the claims in this case.  There is no evidence that the Veteran has a diagnosis of skin cancer of the head, and given the favorable decision concerning ischemic heart disease and diabetes, obtaining an examination or medical opinion is unnecessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

As noted above, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

The Board has considered the points raised in the JMR that the Board did not meet the requirements of 38 C.F.R. § 3.103(c)(2) with respect to the claim for skin cancer.  In light of the JMR, the Board has considered whether further development is required with respect to the claim for skin cancer; however, upon review of the file, the Board finds that further development is not required.  In this regard, the Veteran's claim for skin cancer was denied by the AOJ as well as the Board, for lack of a current disability.  The requirement of a current disability as an element of service connection was clearly explained to the Veteran in the February 2012 statement of the case as well as the November 2014 Board decision.  Moreover, following the JMR, the Board sent the Veteran a letter in March 2016 offering him the opportunity to submit additional evidence in support of his claim but he did not supply any additional evidence or request a new hearing.  Notably, the JMR did not indicate that the Veteran desired a new hearing to address any deficiencies with respect to the 38 C.F.R. § 3.103(c)(2) requirements.  The Board finds that no further action is required with respect to the issue as any failure to meet the requirements of 38 C.F.R. § 3.103(c)(2) was a procedural error and any delay to correct the error would only unduly delay resolution of the claim.  

In Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015), the Federal Circuit noted that, for procedural issues, an appellant's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution.  In this case, the evidence does not indicate that the Veteran has, or has had at any point pertinent to the claim, a current skin cancer disability.  Again, the Veteran has not responded to the Board's March 2016 letter offering an opportunity to submit additional evidence in support of his claim.  

Moreover, the Veteran is represented by a service organization that is familiar with the requirements for service connection.  Significantly, his representative offered an Informal Hearing Presentation in April 2016 and did not request a new hearing to correct any procedural error under 38 C.F.R. § 3.103(c)(2) or offer any evidence of a current skin cancer disability.  For these reasons, the Board finds that no further development is required regarding the claim of entitlement to service connection for skin cancer as a remand would only unduly delay resolution of the claim. 

Regarding the claims for service connection for diabetes and ischemic heart disease, as the Board is granting the benefits sought, further discussion of any errors in the conduct of the hearing is unnecessary.   

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the reported in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection for certain chronic disorders, including diabetes mellitus, may be established based upon a legal 'presumption' by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, a veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, or in certain areas near the Demilitarized Zone in the Republic of Korea from April 1, 1968 to August 31, 1971 is presumed to have been exposed to certain designated herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  In the case of such a veteran, service connection based on herbicide exposure will be presumed for certain specified diseases including ischemic heart disease and diabetes mellitus, type II that become manifest to a compensable degree.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

a.  Skin Cancer 

The Veteran asserts that he is entitled to service connection for skin cancer on the head as a result of his active service and specifically, the result of sun exposure without the protection of a hat.  VA treatment and private treatment records show no diagnosis of skin cancer on the head.  Service treatment records do not show any complaints, treatment or diagnosis of skin cancer on the head.  Absent a current disability or symptoms, examinations for a claimed skin cancer on the head are not required.  

The Board acknowledges the Veteran's statement in his Substantive Appeal that he has a current skin cancer disability.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the diagnosis of a skin cancer and etiology of sun exposure, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376- 77 (Fed. Cir. 2007).  As the statement is not supported by the evidence of record, and the Veteran has not been shown to be competent to render a medical diagnosis of skin cancer, his opinion as to his current diagnosis is not probative.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also 38 C.F.R. § 3.304; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Therefore, the Board finds that the claim for service connection for skin cancer of the head must be denied because the preponderance of the evidence of record is against a finding that the Veteran has a current skin cancer diagnosis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert. 

b.  Ischemic Heart Disease and Diabetes Mellitus, Type II

The Veteran seeks disability compensation in connection with his ischemic heart disease and diabetes mellitus, type II, which he reports were the result of exposure to Agent Orange while he was serving at the Ubon RTAFB.  The Veteran was an aircraft mechanic.  

At the outset of its discussion, the Board notes that the Veteran has current diagnoses of ischemic heart disease and diabetes mellitus, type II and, thus, the threshold element of service connection is met.

In addition to the law and regulations set out above, and although not binding on the Board, VA has issued manuals for use by its adjudicators.  This includes VA Adjudication Procedures Manual, M21-1MR.  A section of this manual addresses herbicide exposure in Thailand during the Vietnam Era.  M21-1MR, Part IV, subpart ii, Chapter 1, Section H.5.b. directs rating specialists to concede relevant herbicide exposure to those who served in the U.S. Air Force at a number of Royal Thai Air Force Bases, including Ubon, as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  (Emphasis added.)  

In this case, the Veteran did not serve in Vietnam.  Service personnel records show that the Veteran served at Royal Thai Air Force Bases Ubon.  The Veteran was not a security policeman, security patrol dog handler, or member of the security police squadron.  He was an aircraft mechanic.  While the Veteran's available personnel records do not include a description of his daily work duties, or performance evaluation reports describing the physical location of his daily work duties in Thailand, his submissions and testimony otherwise reflect regular duties near the air base perimeter.  As the testimony appears to be a sincere recollection of those duties, the evidence may be considered in balance on the question of whether his duties placed him near the air base perimeter.  Resolving that question in favor of the Veteran, it is concluded the Veteran did, in fact, serve near the air base perimeter at the Thai air force base at which he served.  

Having concluded the Veteran served near the air base perimeter, it may be found he was exposed to the relevant herbicides, triggering the presumption of service connection for ischemic heart disease and diabetes mellitus, type II.    




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for skin cancer on the head is denied.

Service connection for ischemic heart disease is granted.

Service connection for diabetes mellitus, type II is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


